DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 17 (Currently Amended) A soft protective tip as claims in claim 10 

Claims 21-33 are cancelled.

Election/Restrictions
Claims 1, 3-15, 17-20 and 34 are allowable. The restriction requirement among inventions and species, as set forth in the Office action mailed on June 16, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the Claims 3-9, directed to a sleeve structure made of optical fiber buffer material, are no longer withdrawn from consideration because the claim(s) requires all the limitations of allowable claim 1.  However, claims 21-33, directed to a method of forming a sleeve structure, a sleeve for placement over an eroded fiber tip, or a single use cap for a fiber remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 21-33 directed to an invention or species non-elected without traverse.  Accordingly, claims 21-33 have been cancelled.

Response to Applicant’s Amendment
Applicant’s Amendment filed October 21, 2021 has been fully considered and entered.


Allowable Subject Matter
Claims 1, 3-15, 17-20, and 34 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious:
A sleeve structure for an optical fiber, as defined by claim 1: 
wherein the optical fiber is configured to be inserted through a scope to deliver laser energy to a stone during a laser lithotripsy procedure, 
wherein the sleeve structure comprises a protective section of soft resilient material that surrounds a fiber core and fiber cladding at a tip of the optical fiber to prevent erosion of an exposed face of the fiber tip during a laser lithotripsy procedure, and to protect a working channel of the scope from sharp edges during insertion of the fiber tip through the scope, 
wherein the protective section of soft resilient material extends a predetermined distance beyond the exposed face of the fiber tip to prevent contact between the fiber tip and a stone, and 
wherein the protective section of soft resilient material is cylindrical and includes a central bore that extends from a first end into which the fiber tip is inserted to a second end that faces the stone during the lithotripsy procedure;
A soft protective tip for an optical fiber used in a laser lithotripsy procedure, as defined by claim 10, comprising 
a cylindrical structure made of a soft material and fixed to a distal end of a buffer or coating of the optical fiber, the soft protective tip extending between the distal end of the buffer or coating to at least a tip of the optical fiber that has been stripped of the buffer or coating, to thereby protect the working channel of a scope into which the optical fiber is inserted, from scoring or puncture by the fiber tip, and to protect an end face of the optical fiber from erosion during the laser lithotripsy procedure, 3Serial Number 16/098,962 
wherein the soft protective tip further extends beyond the end face of the optical fiber, and 
wherein a central bore of the cylindrical structure forms a passage for laser energy that extends from the end face of the optical fiber to a distal end of the cylindrical structure, the distal end of the cylindrical structure facing a targeted stone during the laser lithotripsy procedure; or
A sleeve structure for a tip of an optical fiber, as defined by claim 34, comprising: 
a generally cylindrical body having a central bore with two sections,
wherein a narrower one of the sections includes a first end that fits over a stripped core or cladding of the optical fiber and a second end that faces a stone during a laser lithotripsy procedure, 
wherein a wider one of the sections fits over a buffer of the optical fiber, 
wherein a shoulder between the narrower and wider sections limits insertion of the optical fiber into the sleeve structure such that a tip of the fiber is set back from an end 7Serial Number 16/098,962of the sleeve structure such that the narrower one of the sections extends beyond an end face of the optical fiber, 
wherein the optical fiber is configured to be inserted through a scope to deliver laser energy to the stone during the laser lithotripsy procedure, and 
wherein during the laser lithotripsy procedure, the sleeve structure is compressed axially upon contact with a stone, thereby enabling a distal end of the optical fiber to also contact the stone or to be spaced a predetermined minimum distance from the stone.
Claims 3-9 depend from claim 1, and claims 11-15 and 17-20 depend from claim 10.
Zhang et al. (US 2019/0159839 A1) discloses a sleeve portion (128) located between an optical fiber (112) and stone (124), wherein the sleeve portion (128) is formed of sapphire or hard glass (see paragraph 32); Fried et al. (US 9,907,616 B1) discloses a hollow tip formed of stainless steel or hollow silica (see Figures 19A, 19B, and 19C); Appling et al. (US 8,864,754 B2) discloses a protective sleeve (19; see Figure 4) formed of metal or stainless steel; and Teichmann (US 7,775,969 B2) discloses a flexible sleeve (4; see Figures 1-6) around an optical fiber (1), wherein the fiber (1) extends from the sleeve (4) and contacts a stone (11; see figures 3 and 4).
Thus, the prior art of record, does not disclose or reasonably suggest a flexible cylindrical sleeve as defined by independent claims 1, 10, and 34.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/           Primary Examiner, Art Unit 2874